Case 5:17-cv-02724-JFL Document 102-15 Filed 06/19/20 Page 1 of 4




          EXHIBIT 15
       Case 5:17-cv-02724-JFL Document 102-15 Filed 06/19/20 Page 2 of 4


From:             Powell, Dean
To:               Ward, Trenton
Cc:               EXT Britax-Nuna-Team; EXT- smoore@kilpatricktownsend.com; Koballa, Kasey; Adkins, Robin; Specht, Kara
Subject:          RE: Britax v. Nuna
Date:             Wednesday, May 20, 2020 2:04:05 PM


EXTERNAL Email:

Trenton,

Britax does not oppose Nuna moving the court for the below proposed adjustment of the schedule.

Please be advised that Britax does not intend to take the depositions of Nuna’s disclosed expert
witnesses. We understand that Nuna intends to take the deposition of Britax’s experts. Under FRCP
26(b)(4)(A), Nuna is required to pay for each of the experts’ reasonable fees for time associated with
responding to discovery, including the attendance and preparation for each of the depositions.

Sincerely,
Dean

Dean Powell   
Kilpatrick Townsend & Stockton LLP   
1001 West Fourth Street | Winston-Salem, NC 27101-2400
office 336 607 7347 | fax 336 734 2640
dpowell@kilpatricktownsend.com | My Profile | vCard



From: Ward, Trenton <Trenton.Ward@finnegan.com>
Sent: Thursday, May 14, 2020 5:18 PM
To: Powell, Dean <DPowell@kilpatricktownsend.com>
Cc: EXT Britax-Nuna-Team <Britax-Nuna-Team@finnegan.com>; Moore, Steve
<smoore@kilpatricktownsend.com>; Koballa, Kasey <KKoballa@kilpatricktownsend.com>; Adkins,
Robin <RAdkins@kilpatricktownsend.com>; Specht, Kara <Kara.Specht@finnegan.com>
Subject: RE: Britax v. Nuna




Dean,
We have considered your proposal to forgo expert depositions and would prefer to simply move for
an extension at this time.

Local counsel informed us that parties seeking extensions before other EDPA Judges based on
COVID-19 circumstances have been successful. We feel there is a sufficient and reasonable basis to
seek the 8-week extension proposed in our email below. If you agree, we will provide a copy of a
proposed joint motion for your review.
Best Regards,
Trenton
       Case 5:17-cv-02724-JFL Document 102-15 Filed 06/19/20 Page 3 of 4




From: Powell, Dean <DPowell@kilpatricktownsend.com>
Sent: Monday, May 11, 2020 3:00 PM
To: Ward, Trenton <Trenton.Ward@finnegan.com>
Cc: EXT Britax-Nuna-Team <Britax-Nuna-Team@finnegan.com>; EXT-
smoore@kilpatricktownsend.com <smoore@kilpatricktownsend.com>; Koballa, Kasey
<KKoballa@kilpatricktownsend.com>; Adkins, Robin <RAdkins@kilpatricktownsend.com>; Specht,
Kara <Kara.Specht@finnegan.com>
Subject: RE: Britax v. Nuna

EXTERNAL Email:

Trenton,
We are in receipt of your message. We are conferring with our client.

We can speak tomorrow at 11:30, or we will respond via email before that.

Sincerely,
Dean

Dean Powell   
Kilpatrick Townsend & Stockton LLP   
1001 West Fourth Street | Winston-Salem, NC 27101-2400
office 336 607 7347 | fax 336 734 2640
dpowell@kilpatricktownsend.com | My Profile | vCard

From: Ward, Trenton <Trenton.Ward@finnegan.com>
Sent: Monday, May 11, 2020 10:57 AM
To: Powell, Dean <DPowell@kilpatricktownsend.com>
Cc: EXT Britax-Nuna-Team <Britax-Nuna-Team@finnegan.com>; Moore, Steve
<smoore@kilpatricktownsend.com>; Koballa, Kasey <KKoballa@kilpatricktownsend.com>; Adkins,
Robin <RAdkins@kilpatricktownsend.com>; Specht, Kara <Kara.Specht@finnegan.com>
Subject: RE: Britax v. Nuna




Dean,
A minor correction, we would be available at 4PM today if that works for you.
thanks, Trenton

From: Ward, Trenton <Trenton.Ward@finnegan.com>
Sent: Monday, May 11, 2020 10:54 AM
To: Powell, Dean <DPowell@kilpatricktownsend.com>
         Case 5:17-cv-02724-JFL Document 102-15 Filed 06/19/20 Page 4 of 4


Cc: EXT Britax-Nuna-Team <Britax-Nuna-Team@finnegan.com>; EXT-
smoore@kilpatricktownsend.com <smoore@kilpatricktownsend.com>; Koballa, Kasey
<KKoballa@kilpatricktownsend.com>; Adkins, Robin <RAdkins@kilpatricktownsend.com>; Specht,
Kara <Kara.Specht@finnegan.com>
Subject: RE: Britax v. Nuna

Dean,
Nuna would like to propose a joint motion to extend certain deadlines to enable in-person expert
depositions by both sides. In the table below, we suggest extending the completion of expert
discovery and dispositive motions date by 8 weeks. This would permit us to take the depositions in-
person in July and August instead of remotely in May and June.

Let us know if you are available for a meet and confer at 3PM ET today 5/11 to discuss.
Alternatively, we would also be available at 11:30AM on Tuesday 5/12.
Best Regards, Trenton

 Deadline                                       Current Date                                   Extended Date
 Rebuttal Expert Disclosures                    May 18, 2020                                   unchanged
 Completion of Expert                           June 12, 2020                                  August 7, 2020 (+ 8 weeks)
 Discovery
 Dispositive Motions Due                        July 6, 2020                                   August 31, 2020 (+ 8 weeks)




This e-mail message is intended only for individual(s) to whom it is addressed and may contain information that is privileged, confidential,
proprietary, or otherwise exempt from disclosure under applicable law. If you believe you have received this message in error, please
advise the sender by return e-mail and delete it from your mailbox. Thank you.




Confidentiality Notice:
This communication constitutes an electronic communication within the meaning of the Electronic Communications Privacy Act, 18
U.S.C. Section 2510, and its disclosure is strictly limited to the recipient intended by the sender of this message. This transmission, and
any attachments, may contain confidential attorney-client privileged information and attorney work product. If you are not the intended
recipient, any disclosure, copying, distribution or use of any of the information contained in or attached to this transmission is STRICTLY
PROHIBITED. Please contact us immediately by return e-mail or at 404 815 6500, and destroy the original transmission and its
attachments without reading or saving in any manner.



***DISCLAIMER*** Per Treasury Department Circular 230: Any U.S. federal tax advice contained in this communication (including any
attachments) is not intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal
Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or matter addressed herein.



This e-mail message is intended only for individual(s) to whom it is addressed and may contain information that is privileged, confidential,
proprietary, or otherwise exempt from disclosure under applicable law. If you believe you have received this message in error, please
advise the sender by return e-mail and delete it from your mailbox. Thank you.
